DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joel German on 9/2/2022.
Claim 1: A controlled balloon deployment device, the controlled balloon deployment device comprising:
a balloon catheter having a balloon provided thereon,
a cardiovascular device positioned around at least a portion of the balloon,
an elastic covering extending over and compressing a portion of the balloon, where the elastic covering does not extend distal of a midline of the balloon, where a portion of the elastic covering is positioned between an outer surface of the balloon and an inner surface of the cardiovascular device;
wherein the elastic covering includes a tapered portion at its distal portion,
wherein at least a portion of the tapered portion is positioned between the outer surface of the balloon and the inner surface of the cardiovascular device.

Claim 3 line 1, the limitation “a partially inflated state” has been changed to “the partially inflated state”.

Claim 8 has been canceled.  
	
Claim 12 line 5, the limitation “a distal end of the delivery catheter” has been changed to “the distal end of the delivery catheter”.

Claim 13 line 2, the limitation “the distal portion of the delivery catheter” has been changed to “a distal portion of the delivery catheter”.

Claim 16 line 2, the limitation “the proximal end of the balloon” has been changed to “a proximal end of the balloon”.
	
	Claim 18: A controlled balloon deployment device, the controlled balloon deployment device comprising:
a delivery catheter,
a balloon catheter having a balloon provided thereon, the balloon catheter configured to move through the delivery catheter and the balloon is configured to move through a distal end of the delivery catheter and be deployed beyond a distal end of the delivery catheter,
a cardiovascular device positioned around at least a portion of the balloon,
an elastic covering extending over and compressing a portion of the balloon, where the elastic covering does not extend distal of a midline of the balloon, where a portion of the elastic covering is positioned between an outer surface of the balloon and an inner surface of the cardiovascular device,
wherein in a partially inflated state, compressive forces provided on the portion of the balloon by the elastic covering causes a distal region of the balloon to inflate before a proximal region of the balloon forming a tapered shape with an enlarged distal region,
wherein in a fully inflated state, the balloon overcomes the compressive forces provided on the portion of the balloon by the elastic covering such that the balloon has a shape with generally straighter sides than the tapered shape,
wherein the elastic covering includes a tapered portion at its distal portion, wherein at least a portion of the tapered portion is positioned between the outer surface of the balloon and the inner surface of the cardiovascular device.

Claim 19 has been canceled.


Allowable Subject Matter
Claims 1-7, 9-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose an elastic covering extending over and compressing a portion of the balloon and wherein the elastic covering includes a tapered portion at its distal portion, wherein at least a portion of the tapered portion is positioned between the outer surface of the balloon and the inner surface of the cardiovascular device (claims 1 and 18).
The prior art of record of Roberts (US Patent No. 5,545,209) discloses everything in claims 1 and 18 including a balloon (10) (Figures 1-6), a cardiovascular device (12) and a covering (14) extending over and compressing a portion of the balloon, wherein a portion of the covering is positioned between an outer surface of the balloon and an inner surface of the cardiovascular device (Figure 2) but fails to disclose the covering being elastic and wherein the elastic covering includes a tapered portion at its distal portion (claims 1 and 18). As shown in Figure 1 of Roberts, the covering (14) fails to disclose a tapered portion at its distal portion. Also, Figure 9 of Roberts discloses everything in claims 1 and 18 except for the elastic covering (26) not extending distal of a midline of the balloon. Figure 9 of Roberts clearly shows that the elastic covering (26) extends distal of the midline of the balloon.
The limitations as stated above in claims 1 and 18 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771